DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 12/03/2020 has been considered by the Examiner. Currently claims 17, 18, 20-23, 26-31, and 34-35 are pending, claims 1-16, 19, 24-25, 32-33 and 36 are canceled, and claims 17 and 30 have been amended.  Claims 17, 18, 20-23, 26-31, and 34-35 are allowed.
Allowable Subject Matter
Claims 17, 18, 20-23, 26-31, and 34-35 are allowed.
The prior art fails to teach a an insulative tissue grasping surface in which a U-shaped continuously flat electrically–conductive tissue sealing plate and a plurality of discrete thermal are disposed; and wherein the electrically conductive tissue sealing plate is disposed on the peripheral edge of the electrically insulative tissue grasping surface.
An updated search revealed the following references:
	Davison (2012/0083783) teaches a forceps (Fig. 1) comprising: an end effector assembly including first and second jaw members, at least one of the first or second jaw members moveable relative to the other of the first or second jaw members between a spaced-apart position and an approximated position to grasp tissue therebetween (Fig. 3, Fig. 8), at least one of the first or second jaw members including: 
an electrically-conductive sealing plate defining a continuously flat upper surface having a U-shaped configuration and defining an interior area, the electrically-conductive tissue sealing plate configured to conduct energy through the tissue grasped between the  first and second jaw members (175B, Fig. 3 or  275, Fig. 8)
a plurality of discrete thermal damage elements positioned within the interior area, configured to conduct energy through the tissue, the plurality of thermal damage elements configured to conduct energy through the tissue to thermally-damage the tissue adjacent the tissue seal (143, Fig. 3 or 243, Fig. 8).
With respect to the embodiment in Fig 3, Davison does not teach an electrically insualtive tissue grasping surface defining a peripheral edge and the electrically conductive tissue sealing plate defining a continuously flat upper surface and disposed on the peripheral edge of the electrically insulative tissue grasping surface. Davison in Fig. 5 additionally illustrates how the electrically –conductive tissue sealing plate is not raised with respect to an insulating surface.
With respect to the embodiment in Fig. 8, Davison provides for the conductive and continuous U-shaped plate that is raised with respect to the jaw surface and further provides for discrete thermal damage elements.
However, Davison is silent about specifically teaching an electrically insulative tissue grasping surface wherein the electrically conductive tissue grasping surface is disposed on the 
With respect to the embodiment in Fig. 6, Davison provides a first jaw that includes an electrically insulative tissue grasping surface (279) and an electrically conductive tissue sealing plate disposed on the electrically insulative tissue grasping surface (277) and a second jaw that includes a plurality of discrete thermal damage elements (243). 
However, Davison in the embodiment in Fig. 6 does not teach at least one of the first or second jaw members includes an electrically insulative tissue grasping surface, an electrically conductive tissue sealing plate and a plurality of discrete thermal damage elements.
Norvell (2011/0306965) teaches a forceps comprising an end effector (Figs 16A-18) including an electrically conductive tissue sealing plate having a U shaped configuration and defining an interior area (1285A or 1285B) disposed on an electrically insulative tissue grasping surface (1292, Fig. 18, [0115]).
However, Novell is silent about specifically teaching plurality of discrete thermal damage elements disposed on the electrically insulative tissue grasping surface. 
Therefore, claims 17, 18, 20-23, 26-31, and 34-35 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794